Printablecase:1:13-c\/-02052-CAB Doc #: 5-1 Filed: 11/02/18 10f3. Pagelo#:1@33610f3

CRA|N’S CLEVELAND BUSINESS

 

October 31, 2018 02:08 PM

In with the new: Two restaurants set Cleveland debuts for mid-

November
SCOTTSUTTELL y §

 

CONDADO TACOS

Customers order at Condado Tacos.

Condado Tacos Wi|| open Nov. 15 in the Pineorest mixed-use development in Orange
Vi||age, and Cooper's Hawk Winery & Restaurants will open Nov. 19 in the Chagrin

High|ands South property, just across from Pinecrest.
EXH|B|T 9

https://WWW.crainscleveland.com/node/70846 1/printable/print 1 1/2/2018

Printabl@ case: 1:13-cv-02052-cAB Doc #: 5-1 Filed: 11/02/18 2 of 3. PagelD #: 1663€ 2 Of 3

Two restaurants new to the Cleveland market have set opening dates for November.

Condado Tacos, a Co|umbus-based company, announced it will open a 4,000-
square-foot restaurant in the Pinecrest mixed-use development in Orange Village on
Thursday, Nov. 15.

The menu features build-your-own tacos, cus`tomizable double-decker shells
rotating monthly specials and "a few special menu items inspired by and available
only in Pinecrest," a spokeswoman said in an email. Daily hours are 11 a.m. to 2 a.m.
The Pinecrest location will have 65 employees

Condado already has nine locations in the Columbus, Cincinnati, lndianapolis and
Pittsburgh markets The company was founded in 2014 by Joe Kahn, a co-creator of
Cleveland's popular Barrio taco chain. (The companies are not on good terms, and
Barrio in September sued Condado in a trade secrets case.)

l\/leanwhile, Cooper's Hawk Winery & Restaurants announced it will make its debut
here on l\/londay, Nov. 19. The restaurant, at 27200 Harvard Road in Orange Village,
is in the Chagrin Highlands South property, across from Pinecrest.

The restaurant will have the capacity to seat 367 guests - 303 in the main indoor
dining area, and 64 in a fully covered outdoor patio. Cooper's Hawk also has two
private barrel rooms that each seat 28 guests Because they're divided by a sliding
wall, the restaurant says it can create a single private dining room to seat 56.

A spokeswoman said in an email that the restaurant will have about 160 employees

This will be the 34th location in nine states nationwide, and the third in Ohio, for
Cooper's Hawk. lts other Ohio restaurants are in Cincinnati and Columbus The
company was founded in 2005.

https://WWW.crainsclcveland.com/node/70846 1 /printable/print 1 1/2/2018

Printabl@case: 1:13-cv-02052-cAB Doc #: 5-1 Filed: 11/02/18 3 of 3. Pagelo#: ld’Flg€ 3 Of 3

 

CONTRIBUTED PHOTO

A Cooper's Hawk restaurant in Oak Lawn, |||.

lnline Play

 

Source URL: https://WWW. crainsc/eveland. com/food-and-dining/new~tWo-restaurants-set-
cleveland-debuts-mid-november

https://Www.crainsclcveland.com/node/ 708461/printable/print 1 1/2/2018

